Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 6/21/2022.  Claims 21-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 21 as amended distinguishes itself over the prior art by delineating a system configured to  obtain a first email message being sent from a first email sender to a recipient, wherein the first email message will be delivered to the recipient by an email service coupled to the computer server, and wherein the first email message includes content generated automatically by the system in association with a sales cadence; place the first email message onto a back of a queue based on determining that the queue does not already include another email message from the first email sender, wherein the queue includes at least one email message from another email sender; dequeue the first email message after the first email message reaches a front of the queue and based on determining that no email messages from the first email sender are pending processing by the email service; and forward the first email message to the email service for processing after the first email message has been dequeued.  Claims 22-40 are allowed based on the similar reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458